In the light of the motion for rehearing we have again reviewed this record. We are but confirmed in the conclusion expressed in the original opinion that there were facts and circumstances within the knowledge of the officers who searched the car in question, to justify them in entertaining a reasonable belief that same contained intoxicating liquor. Some of the testimony is set out in the original opinion. Appellant earnestly insists that because the officers took the car out to the home of Mr. Daniels in order that he might identify it, that this in some way reflects the fact that they did not have sufficient grounds for searching the car. We are unable to agree with any such contention. The fact that the officers might desire more positive identification of the car by some one who had seen and observed it, would in nowise prevent the trial court in the first instance, and this court upon appeal, from concluding that there were sufficient facts known to the officers to justify the search without warrant. The record shows that the officers had information that a car substantially answering the description of the one searched, was in town and had in it intoxicating liquor. We do not believe it is required under our law that the officer shall know beyond doubt or beyond the necessity for any identification, that a vehicle which he searches is the property of any given party, or that it in fact contained intoxicating liquor.
The motion for rehearing will be overruled.
Overruled. *Page 618